Opinion filed October 13, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00189-CV
                                        __________

                            RICKY DAVILA, SR., Appellant

                                                V.

                                 SYLVIA DAVILA, Appellee



                           On Appeal from the 32nd District Court

                                    Mitchell County, Texas

                                  Trial Court Cause No. 15,893


                           MEMORANDUM                   OPINION
       This is an appeal from a final decree of divorce signed on June 9, 2010. Appellant, Ricky
Davila, Sr., timely filed a notice of appeal. However, neither a clerk’s record nor a reporter’s
record has been filed, and no filing fee has been paid. We dismiss the appeal for want of
prosecution.
       The clerk of the trial court notified this court that appellant has neither filed a written
designation specifying the matters to be included in the clerk’s record nor made arrangements to
pay for the clerk’s record. Additionally, the court reporter notified this court that appellant has
not made arrangements to pay for the reporter’s record. On August 10, 2011, the clerk of this
court wrote appellant and requested that he forward proof that he has filed a designation of the
clerk’s record and made arrangements to pay for the clerk’s record and reporter’s record by
August 19, 2011. In the letter of August 10, 2011, the clerk also informed appellant that the
failure to provide the requested proof by the date indicated could result in the dismissal of this
appeal. Additionally, the clerk’s letter of August 10, 2011, informed appellant that the failure to
pay the required filing fee by August 19, 2011, could result in the dismissal of this appeal.
Appellant has not responded to the clerk’s letter of August 10, 2011.
       The failure to file the clerk’s record and reporter’s record and to pay the required filing
fee appears to be due to appellant’s acts and omissions. Therefore, pursuant to TEX. R.
APP. P. 37.3(b) and 42.3(b), the appeal is dismissed for want of prosecution.


                                                            PER CURIAM


October 13, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2